MEMORANDUM **
Richard Jackson, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials at Salinas Valley State Prison were deliberately indifferent to his medical needs by failing to provide him a special diabetic diet. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
Summary judgment was proper because a difference of opinion about a course of medical treatment does not amount to deliberate indifference to serious medical needs and Jackson failed to create a genuine issue of material fact as to whether a special diet was medically necessary. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989). Similarly, Jackson failed to create a genuine issue of material fact as to whether defendant Dougherty’s actions of confiscating Jackson’s stockpiled medication and requiring him to take the medication under supervision resulted in deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.